*315OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 15, 1950. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice found the respondent guilty, in matters involving a number of real estate transactions, inter alia, of failing to forward closing documents to his clients, failing to record a deed, failing to record a purchase-money mortgage, failing to account to his clients and failing to co-operate with the petitioner in its investigation.
After reviewing all of the evidence we are in full agreement with the findings of the Referee. Accordingly, petitioner’s motion to confirm the Referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we are mindful of the. very serious mitigating circumstances involving the terminal illness of respondent’s wife. It is therefore the opinion of this court that respondent should be, and hereby is, censured for his misconduct.
Mollen, P. J., Hopkins, Damiani, Cohalan and Martuscello, JJ., concur.